OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX 12308. CAPITOL STATION. AUSTIN, TEXAS 78711


             OFFICIAL BUSH                   r>«.
                                                                                   I^Tgffi'^1 V-Vl/gTMgg


             STATE ©F TEXAS                                                   HSS' P1TNEV BOWES


             PENALTY F0K                                                                           ss
                                                                 02 ir           ^> lyityi.^©'
                                                                 0006557458       SEP25 2014
9/24/2014 PRBVATEUSE                 '       _„ ««,«-»«,.
BUNTON, RONALD WAYNE >Tr. C^.ttNori9r298fl9.529; 19;530; 19,531                                     WR
74,113-09                                ,     \ jw     J
This is to advise that the Court has;deriiecf without written order motion for leave t
file the original application for writ of mandamus.
                                                                              Abel Acosta, Cler

                                   RONALD WAYNE BUNTON
                                   EAST TEXAS TREATMENT - TDC # 620942
                                  900 INDUSTRIAL DRIVE                           UTF              .ji
            RETURN TO SiNDIHHENDERSON, TX 75652                                                    J
            Released or No Longer At this Facility